Citation Nr: 1235549	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-49 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service connected diabetes mellitus.

2.  Entitlement to increased ratings for diabetic neuropathy, right lower extremity, rated as 10 percent disabling prior to January 31, 2012; and rated as 40 percent disabling effective January 31, 2012.

3.  Entitlement to increased ratings for diabetic neuropathy, left lower extremity, rated as 10 percent disabling prior to January 31, 2012; and rated as 40 percent disabling effective January 31, 2012.

4.  Entitlement to a higher initial rating for left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS), rated as 10 percent disabling prior to January 31, 2012; and rated as 40 percent disabling effective January 31, 2012.

5.  Entitlement to an increased rating for diabetes mellitus type 2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alberto Torrado Delgado


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2009 and February 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in December 2010.   

The December 2009 rating decision denied increased ratings for diabetic neuropathy of the right and left lower extremities, thereby continuing the Veteran's 10 percent ratings.  It also granted service connection for left CTS and granted a 10 percent rating.  The RO subsequently issued a March 2012 rating decision in which it increased these three ratings to 40 percent effective January 31, 2012.  Since the increased ratings do not date back to the date of receipt of the claim, there are two distinct time periods to consider for each issue.  

Additionally, the December 2009 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  In its March 2012 rating decision, the RO granted entitlement to a TDIU.  The grant constitutes a complete grant of the claim.  Consequently, the issue is not before the Board


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to herbicide exposure or secondary to service connected diabetes mellitus type 2.  

2.  Prior to January 31, 2012, the Veteran's diabetic neuropathy of the right and left lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerve.  

3.  Effective January 31, 2012, the Veteran's diabetic neuropathy of the right and left lower extremities is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  

4.  Prior to January 31, 2012, the Veteran's left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS), was manifested by no more than mild incomplete paralysis of the median nerve.  

5.  Effective January 31, 2012, the Veteran's left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS), manifested by severe incomplete paralysis of the ulnar nerve.  It is not manifested by complete paralysis of the median or ulnar nerves.    

6.  The Veteran's diabetes mellitus type 2 does not require insulin, a restricted diet, and regulation of activities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is it secondary to the Veteran's service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Prior to January 31, 2012, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected diabetic neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2011).

3.  Effective January 31, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected diabetic neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2011).

4.  Prior to January 31, 2012, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 8515-8516 (2011).

5.  Effective January 31, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 8515-8516 (2011).

6.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated October 2009 and January 2010.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the October 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in June 2004, November 2009, December 2009 and January 2012; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining whether hypertension could be service connected on a direct basis.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that hypertension, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (August 30, 2010).

The Veteran seeks service connection for hypertension on both direct and secondary service connection theories.  In the analysis below, the Board will discuss each theory separately. 

The Veteran contends that his hypertension is secondary to his presumed exposure to Agent Orange while serving in Vietnam.  

The Veteran's service personnel records reflect that he served in Vietnam.  Consequently, exposure to Agent Orange is presumed.  However, in July 2009, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  Based upon Update 2008 and prior NAS reports, VA determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam did not attach for hypertension. 

Recently, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).  The Board notes that 38 C.F.R. § 3.309(e), as amended, specifically excludes hypertension as a manifestation of ischemic heart disease for which service connection may be established on a presumptive basis based upon exposure to herbicides.  Thus, the claim for service connection for hypertension on a presumptive basis is denied. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As for direct service connection, the Board finds that the preponderance of the evidence of record is against the claim for service connection for hypertension because there is no medical evidence establishing an etiological relationship between this disability and his period of military service, to include his presumed exposure to Agent Orange.  The Veteran's service treatment records are wholly devoid of any clinical findings of elevated blood pressure readings and/or hypertension.  His January 1970 separation examination report reflects that the Veteran's blood pressure was 120/70.  His heart was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had high or low blood pressure.  

A June 2004 VA examination report (for diabetes mellitus) reflects that the Veteran "has had several episodes of elevated blood pressure but they are negative upon rechecks and there has been no therapy given.  [The Veteran] denies any symptoms of heart disease."  A January 2007 outpatient treatment report reflects that the Veteran was diagnosed with hypertension and dyslipidemia two years earlier.  

The lack of any post-service medical records until several decades after service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

It follows that there is no basis to award service connection for hypertension based on chronicity in service or continuous symptoms thereafter.  Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); 38 C.F.R. § 3.303(b).

As the Veteran's diagnosis of hypertension did not manifest itself within one year following the Veteran's service, the presumption of in-service incurrence for hypertension is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to report symptoms of his disorder (e.g., shortness of breath or difficulty breathing, etc.).  See 38 C.F.R. § 3.159(a)(2).  However, without evidence showing that he has medical training or expertise, he is not competent to render an opinion as to the medical etiology of his hypertension.  38 C.F.R. § 3.159(a)(1).

In fact, the Veteran has not expressed a specific opinion in this regard.  Instead, he has argued that the law and regulations provide presumptive service connection for hypertension on the basis of exposure to Agent Orange.  As discussed above, the law and regulations do not create such a presumption for this disability.

The Veteran contends alternatively that his hypertension is secondary to, or has been aggravated by, his service-connected diabetes mellitus. 

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the examiner opined that the Veteran's hypertension is not a complication of diabetes.  Her rationale was that in the absence of diabetic renal disease, the hypertension cannot be attributed to diabetes; nor is the hypertension a disability that has become aggravated as a result of diabetes.  

The Veteran submitted a January 2010 correspondence from Dr. N.R. in which the doctor states that he has treated the Veteran for diabetes, high blood pressure, and hyperlipidemia.  The correspondence contains no medical nexus opinion.   

The Veteran underwent a VA examination in January 2012 in regards to his increased rating claim for diabetes mellitus type 2.  The examiner was asked about complications of the Veteran's diabetes.  When asked if it was at least as likely as not that the Veteran has hypertension (in the presence of diabetic renal disease) that is at least as likely as not due to diabetes mellitus type 2, the examiner responded in the negative.  

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claim.  See e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As to the Veteran's contention regarding an etiological link between his hypertension and his period of military service, to include his presumed Agent Orange exposure and service-connected diabetes mellitus, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hypertension is etiologically related to his period of military service or to his service-connected diabetes mellitus.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Where, in the case of the Veteran's CTS, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Diabetic neuropathy, bilateral lower extremitites

The Veteran's service-connected diabetic neuropathy, bilateral lower extremities, has been rated by the RO under the provisions of Diagnostic Code 8520.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  A rating of 40 percent is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, marked with musculature atrophy.  A rating of 80 percent is warranted for complete paralysis of the sciatic nerve in which the foot dangles and drops, there is no active movement possible of muscles below the knee, or flexion of the knee is weakened or (very rarely) lost.  

Prior to January 31, 2012
Prior to January 31, 2012, the Veteran's diabetic neuropathy of the right and left lower extremities has been rated as 10 percent disabling.  

The Veteran underwent a VA examination in December 2009.  He complained of burning pain in his lower extremities, in the frontal aspect of his distal extremities below the knee; burning pain in the soles of his feet when he walks for a while; numbness in his feet; weakness of his lower extremities; and poor balance while walking.  Upon examination, there was no motor impairment of either lower extremity.  Sensory examination reflected absent vibration and pain in the distal extremities.  It also reflected decreased light touch and position sense in the distal extremities.  Knee reflexes were normal (2+) bilaterally; but ankle reflexes were decreased (1+) bilaterally.  Babinski reflexes were normal bilaterally.  There was no muscle atrophy, or abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No joint function was affected.  He walked with an antalgic gait, and used a cane at one point.  The Veteran opined that the peripheral neuropathy would have a mild impact on recreation, and well as his ability to bathe and dress; it would have a moderate impact on his ability to do chores, shop, exercise, participate in sports, and travel.    

In order to warrant a rating in excess of 10 percent, the Veteran's disability has to be manifested by moderate incomplete paralysis of the sciatic nerve.  

The Board notes that there has been no finding that the Veteran's disability is manifested by moderate incomplete paralysis of the sciatic nerve.   Moreover the Board finds that with no motor impairment of either lower extremity and without any joint function affected, the paralysis of the sciatic nerve can be characterized as no more than mild.  

Effective January 31, 2012
The Veteran underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  

Upon examination, the Veteran had constant and severe pain, severe paresthesias and/or dysesthesias, and severe numbness in both lower extremities.  He also had moderate intermittent pain in both lower extremities.  Neurologic examination revealed that the Veteran had 5/5 (normal) strength and 2+ (normal) deep tendon reflexes in both knees and both ankles.  Light touch/monofilament testing was normal in both knees/thighs; it was absent in both ankles/lower leg and feet/toes.  Vibration sensation was decreased in both lower extremities.  The Veteran did not have muscle atrophy.  The examiner opined that the Veteran's neuropathy caused incomplete paralysis of the sciatic nerve that was moderately severe.    

Effective January 31, 2012, the Veteran's diabetic neuropathy of the right and left lower extremities has been rated as 40 percent disabling.  In order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by severe incomplete paralysis of the sciatic nerve, marked with musculature atrophy.  The Veteran's disability has never been characterized as such.  To the contrary, the January 2012 examiner specifically stated that the neuropathy caused incomplete paralysis of the sciatic nerve that was moderately severe.  These findings are commensurate with the Veteran's current 40 percent rating.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent prior to January 31, 2012, and a rating in excess of 40 percent effective January 31, 2012, for diabetic neuropathy of the right and left lower extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Carpal tunnel syndrome

The Veteran's service connected left (minor extremity) median nerve entrapment as in CTS has been rated by the RO under the provisions of Diagnostic Code 8515.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the median nerve (minor).  A 20 percent rating is warranted for moderate incomplete paralysis of the median nerve (minor).  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve (minor).  A 60 percent rating is warranted for complete paralysis of the median nerve (minor). Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.       

Additionally, Diagnostic Code 8516 is used to rate injuries to the ulnar nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2010).  A 10 percent rating is warranted for a major or minor extremity exhibiting mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity and a rating of 30 percent for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity and a 40 percent rating for the major extremity.  For complete paralysis of the ulnar nerve, a maximum rating of 50 percent is warranted for minor upper extremity; a 60 percent rating is warranted for the major extremity.  Complete paralysis is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.       

Prior to January 31, 2012
The Veteran underwent a VA examination in November 2009.  Physical examination of the upper extremities was normal.  Deep tendon reflexes were normal.  However, there was decreased to absent monofilament and vibratory sensation in his hands and feet.  Electrodiagnostic studies revealed prolonged median nerve distal latency with normal amplitude and normal conduction velocity in the left side (normal in the right side).  The Veteran was diagnosed with early left median nerve entrapment at wrist level; as may be seen on CTS.    

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by moderate incomplete paralysis of the median nerve (minor).  No such findings were made (prior to January 31, 2012).  The Board notes that the examiner diagnosed the Veteran with early median nerve entrapment.  Additionally, electrodiagnostic studies revealed prolonged median nerve distal latency with normal amplitude and normal conduction velocity in the left side.  Deep tendon reflexes were also normal.  The Board acknowledges the absent monofilament and vibratory sensation in his hands and feet.  However, the totality of the evidence reflects that the Veteran's disability is manifested by no more then mild incomplete paralysis of the median nerve.

Effective January 31, 2012
The Veteran underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was right handed.  He complained of constant and severe pain in his left hand.  He also reported severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Upon examination, he had 5/5 (normal) strength on elbow flexion and extension; 4/5 (less than normal) strength on wrist flexion and extension; 1/5 strength (visible muscle movement, but no joint movement) in his grip; and 3/5 strength (no movement against resistance) when pinching (thumb to index finger).  Light touch/monofilament testing was absent with regards to the Veteran's left hand/fingers.  Vibration sensation was decreased.  The Veteran did not have muscle atrophy.  The examiner opined that the Veteran had incomplete paralysis of the radial and median nerve; but he did not state its severity.  He also opined that the Veteran had severe incomplete paralysis of the ulnar nerve.      

Effective January 31, 2012, the Veteran's left (minor extremity) median nerve entrapment as in CTS has been rated as 40 percent disabling.  This rating was based on the findings in the January 2012 examination report.  Specifically, the examiner opined that the Veteran's disability is manifested by severe incomplete paralysis of the ulnar nerve (minor).  This level of severity is commensurate with the criteria in for a 40 percent rating.  A rating in excess of 40 percent is only warranted for complete paralysis of either the median or ulnar nerve (minor).  Neither the January 2012 examiner, nor any other medical examiner has found that the Veteran's disability is manifested by complete paralysis of the median or ulnar nerve (minor).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent prior to January 31, 2012, and a rating in excess of 40 percent effective January 31, 2012, for left (minor extremity) median nerve entrapment as in carpal tunnel syndrome (CTS), must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Diabetes mellitus, type 2

The Veteran's service-connected diabetic neuropathy, bilateral lower extremities, has been rated by the RO under the provisions of Diagnostic Code 7913.  This regulation provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran underwent a VA examination in June 2004.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that diabetic symptoms first appeared five months ago when he complained of blurred vision, weight loss, polyuria, and polydipsia.  He denied a history of ketoacidosis or hypoglycemic reactions.  He stated that he follows a diet and exercise program and that his weight has been more or less stable.  He denied any restriction of activities. He treats diabetes with 4 mg. of Avandia daily, and glipizide.  He denied using insulin.  He reported that he visits his diabetic care provider every 2-3 months as necessary.  After a thorough examination, the examiner diagnosed the Veteran with diabetes mellitus type 2 and diabetic neuropathy with erectile dysfunction.  

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file in conjunction with the examination.  The examiner stated that the Veteran does suffer from episodes of hypoglycemia reactions or ketoacidosis; but that they have not required hospitalization.  The Veteran referred to hypoglycemic symptoms (dizziness and blurred vision) once or twice per month, typically when he does not eat on schedule.  He has been instructed to follow a restricted diet; but he was not restricted in his ability to perform strenuous activities.  

The Veteran underwent a VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The medical history states that the diabetes is treated with a prescribed oral hypoglycemic agent.  It was not managed by a restricted diet or insulin.  The examiner noted that the Veteran requires regulation of activities in that his peripheral neuropathy and CTS of the left hand causes significant limitation of motion.  The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions fewer than two times per month; and that he has had no episodes of ketoacidosis or hypoglycemic reactions within the past 12 months.  

In order to warrant a rating in excess of 20 percent, the Veteran's diabetes mellitus type 2 must require insulin, a restricted diet, and regulation of activities.  The Veteran's diabetes does not require insulin.  Consequently, a rating in excess of 20 percent is not warranted.  Additionally, the Board notes that the June 2004 and November 2009 examiner stated that the Veteran's diabetes does not require a regulation of activities.  The January 2012 examiner stated the Veteran's activities have been regulated.  However, it does not appear that the regulation of activities is the result of diabetes.  Instead, the examiner stated that the Veteran's activities are regulated in that peripheral neuropathy and CTS of the left hand causes significant limitation of motion.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for diabetes mellitus type 2 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10, 20, and 40 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.  






______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


